1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   ZURI SANA-KABISA YOUNG,                             Case No.: 3:19-cv-00270-MMA-KSC
     CDCR #J-03193,
12
                                        Plaintiff,       ORDER:
13
                          v.                             (1) DENYING MOTION TO
14
                                                         PROCEED IN FORMA PAUPERIS
15                                                       AS BARRED BY 28 U.S.C. § 1915(g);
     THOMAS MOORE, C/O R. CASAS; J.                      AND
16   DURAN; J. ARELLANO; J. SALINAS;
17   CAPT. P. BRACAMONTE; PATRICK                        (2) DISMISSING CIVIL ACTION
     COVELLO,                                            WITHOUT PREJUDICE FOR
18
                                    Defendants.          FAILURE TO PAY FILING FEE
19                                                       REQUIRED BY 28 U.S.C. § 1914(a);
20
21
22
23         Plaintiff Zuri Sana-Kabisa Young, a state inmate currently incarcerated at the
24   California State Prison - Los Angeles County, located in Lancaster, California, filed a
25   civil rights Complaint (“Compl.”) pursuant to 42 U.S.C. § 1983. (Doc. No. 1.) In
26   addition, Plaintiff has filed a Motion to Proceed In Forma Pauperis (“IFP”). (Doc. No.
27   5.)
28                                                   1
                                                                            3:19-cv-00270-MMA-KSC
1    I.    Motion to Proceed IFP
2          “All persons, not just prisoners, may seek IFP status.” Moore v. Maricopa County
3    Sheriff’s Office, 657 F.3d 890, 892 (9th Cir. 2011). “Prisoners” like Plaintiff, however,
4    “face an additional hurdle.” Id. In addition to requiring prisoners to “pay the full amount
5    of a filing fee,” in “increments” as provided by 28 U.S.C. § 1915(a)(3)(b), Williams v.
6    Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), the Prison Litigation Reform Act
7    (“PLRA”) amended section 1915 to preclude the privilege to proceed IFP:
8                  . . . if [a] prisoner has, on 3 or more prior occasions, while incarcerated or
                   detained in any facility, brought an action or appeal in a court of the United
9
                   States that was dismissed on the grounds that it is frivolous, malicious, or
10                 fails to state a claim upon which relief can be granted, unless the prisoner is
                   under imminent danger of serious physical injury.
11
12   28 U.S.C. § 1915(g). “This subdivision is commonly known as the ‘three strikes’
13   provision.” Andrews v. King, 398 F.3d 1113, 1116 n.1 (9th Cir. 2005) (hereafter
14   “Andrews”).
15         “Pursuant to § 1915(g), a prisoner with three strikes or more cannot proceed IFP.”
16   Id.; see also Andrews v. Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007) (hereafter
17   “Cervantes”) (under the PLRA, “[p]risoners who have repeatedly brought unsuccessful
18   suits may entirely be barred from IFP status under the three strikes rule[.]”). The
19   objective of the PLRA is to further “the congressional goal of reducing frivolous prisoner
20   litigation in federal court.” Tierney v. Kupers, 128 F.3d 1310, 1312 (9th Cir. 1997).
21   “[S]ection 1915(g)’s cap on prior dismissed claims applies to claims dismissed both
22   before and after the statute’s effective date.” Id. at 1311.
23         “Strikes are prior cases or appeals, brought while the plaintiff was a prisoner,
24   which were dismissed on the ground that they were frivolous, malicious, or failed to state
25   a claim,” Andrews, 398 F.3d at 1116 n.1 (internal quotations omitted), “even if the
26   district court styles such dismissal as a denial of the prisoner’s application to file the
27   action without prepayment of the full filing fee.” O’Neal v. Price, 531 F.3d 1146, 1153
28                                                  2
                                                                                3:19-cv-00270-MMA-KSC
1    (9th Cir. 2008). Once a prisoner has accumulated three strikes, he is prohibited by
2    section 1915(g) from pursuing any other IFP action in federal court unless he can show
3    he is facing “imminent danger of serious physical injury.” See 28 U.S.C. § 1915(g);
4    Cervantes, 493 F.3d at 1051-52 (noting § 1915(g)’s exception for IFP complaints which
5    “make[] a plausible allegation that the prisoner faced ‘imminent danger of serious
6    physical injury’ at the time of filing.”).
7    II.   Application to Plaintiff
8          As an initial matter, the Court has carefully reviewed Plaintiff’s Complaint and has
9    ascertained that it does not contain “plausible allegations” which suggest he “faced
10   ‘imminent danger of serious physical injury’ at the time of filing.” Cervantes, 493 F.3d
11   at 1055 (quoting 28 U.S.C. § 1915(g)).
12         A court “‘may take notice of proceedings in other courts, both within and without
13   the federal judicial system, if those proceedings have a direct relation to matters at
14   issue.’” Bias v. Moynihan, 508 F.3d 1212, 1225 (9th Cir. 2007) (quoting Bennett v.
15   Medtronic, Inc., 285 F.3d 801, 803 n.2 (9th Cir. 2002)); see also United States ex rel.
16   Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992).
17         Thus, this Court takes judicial notice that Plaintiff, while incarcerated, has brought
18   at least three prior civil actions which have been dismissed on the grounds that they were
19   frivolous, malicious, or failed to state a claim upon which relief may be granted. See 28
20   U.S.C. § 1915(g). These actions include:
21         1)     Young v. State of California, et al., Civil Case No. 2:99-cv-01039-DFL-JFM
22   (E.D. Cal. Oct. 7, 1999) (Order Adopting Findings and Recommendations dismissing
23   complaint for failing to state a claim) (strike one);
24         2)     Young v. United States Gov’t., et al., Civil Case No. 2:02-cv-02940-RT-E
25   (C.D. Cal. Oct. 15, 2002) (Order Accepting and Adopting Report and Recommendation
26   for failing to state a claim and as frivolous) (strike two);
27         3)     Young v. Sumptner, et al., Civil Case No. 2:05-cv-03653-CBM-E (C.D. Cal.
28                                                  3
                                                                              3:19-cv-00270-MMA-KSC
1    Oct. 4, 2005) (Order Dismissing Complaint for failing to state a claim) (strike three)1.
2                   Accordingly, because Plaintiff has, while incarcerated, accumulated at least the
3    three “strikes” permitted pursuant to § 1915(g), and he fails to make a “plausible
4    allegation” that he faced imminent danger of serious physical injury at the time he filed
5    his Complaint, he is not entitled to the privilege of proceeding IFP in this action. See
6    Cervantes, 493 F.3d at 1055; Rodriguez, 169 F.3d at 1180 (finding that 28 U.S.C.
7    § 1915(g) “does not prevent all prisoners from accessing the courts; it only precludes
8    prisoners with a history of abusing the legal system from continuing to abuse it while
9    enjoying IFP status”); see also Franklin v. Murphy, 745 F.2d 1221, 1231 (9th Cir. 1984)
10   (“[C]ourt permission to proceed IFP is itself a matter of privilege and not right.”).
11   III.             Conclusion and Order
12                  For the reasons discussed, the Court:
13                  1)              DENIES Plaintiff’s Motion to Proceed IFP (Doc. No. 5) as barred by 28
14   U.S.C. § 1915(g);
15                  2)              DISMISSES this civil action without prejudice for failure to pay the full
16   statutory and administrative $400 civil filing fee required by 28 U.S.C. § 1914(a);
17                  3)              CERTIFIES that an IFP appeal from this Order would be frivolous and
18   therefore, would not be taken in good faith pursuant to 28 U.S.C. § 1915(a)(3); and
19                  4)              DIRECTS the Clerk of Court to enter judgment and close the file.
20                  IT IS SO ORDERED.
21   DATE: March 4, 2019                                                 _______________________________________
                                                                         HON. MICHAEL M. ANELLO
22
                                                                         United States District Judge
23
24
                                                                      
25
26
     1
      See Harris v. Mangum, 863 F.3d 1133, 1143 (9th Cir. 2017) (“A prisoner may not avoid
     incurring strikes simply by declining to take advantage of [an] opportunity to amend.”).
27
28                                                                           4
                                                                                                  3:19-cv-00270-MMA-KSC
